865 F.2d 257
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie Lee DONALD, Plaintiff-Appellant,v.Robert BROWN, Jr.,;  John Jabe, Defendants-Appellees.
No. 88-1545.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1988.

Before KEITH, KENNEDY and MILBURN, Circuit Judges.

ORDER

1
Willie Lee Donald appeals the judgment of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary and declaratory damages, Donald sued Robert Brown, Jr., Director of the Michigan Department of Corrections and John Jabe, Warden of the State Prison of Southern Michigan.  Donald claimed he was denied due process by an improperly administered urine test.


3
The district court dismissed the complaint sua sponte because it was frivolous pursuant to 28 U.S.C. Sec. 1915(d).   Harris v. Johnson, 784 F.2d 222, 223 (6th Cir.1986).  The district court found that it was beyond doubt that Donald could prove no set of facts in support of his claim which would entitle him to relief.   Malone v. Colyer, 710 F.2d 258, 260-261 (6th Cir.1983).


4
Upon review, we find no error in the district court's analysis.  Defendants Brown and Jabe appear to be named only because they are corrections officials.  Donald does not contend that they personally violated his rights or caused the complained of conduct;  therefore, the suit was properly dismissed.   See Alioto v. City of Shively, Kentucky, 835 F.2d 1173 (6th Cir.1987).


5
Accordingly, for the reasons set forth in the district court's order of dismissal dated April 28, 1988, we hereby affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.